Lucy C. Rives, late of Northampton, by her will gave certain real estate, and also her negroes and every other kind and description of property owned by her to her two infant daughters, Sarah Rives and Mary Rives, for their lives, respectively, with the following limitations: That if one of them should die without leaving a (194) child surviving her, the whole property shall vest in and go to the survivor of the two daughters: and if they or either of them should marry and have issue, then the said share of the property given to the mother shall go to such child or children as she may leave living at her death: and that if one of the daughters should die leaving a child or children and the other daughter shall afterwards die, leaving no child surviving her, then the whole property shall vest in and go to such surviving child or children of the daughter first dying, as shall be also living at the death of the second daughter without issue as aforesaid; and if both of the daughters should die without leaving a child surviving, that then the whole property shall go to the two brothers of the testator, Lucius Turner and Cassander Turner, and her sister, Martha Turner. *Page 140 
The testator left several slaves and other personal estate: and the executor assented to the legacies and delivered the slaves to one Peebles, the guardian of the two daughters of the testatrix, and also paid over to him the sum of $2,836, as alleged, as the proceeds of the other personal property and the profits of the estate.
During the year 1850, the daughter Sarah, who is still an infant, intermarried with William F. Camp, who is an inhabitant of Tennessee; and soon afterwards and while the negroes were hired out, Camp filed a petition in the County Court in the name of himself and his wife against her sister Mary and the guardian to have partition of the slaves and payment of one-half the money, with the avowed intention of returning to his place of residence in Tennessee, and carrying the slaves with him.
Lucius Turner and Cassander Turner reside out of this State, and in December, 1850, Mary Rives, by her guardian, Peebles and Martha, the sister, and her husband, Cyprian Cross, filed this bill, praying (195) that the rights of the persons interested in the funds may be secured, and particularly that the defendant may be restrained from removing his wife's share of the negroes out of this State and be compelled to give security not to remove them and to produce them when required by the Court from time to time, and for general relief.
The answer insists on the rights of the husband to receive the money belonging to his wife, and also upon his right to remove the slaves to Tennessee, where he resides. He states, that he has no intention to sell them or any of them, or otherwise to part from them, and that his sole purpose in removing them is to have the fuller enjoyment of their profits, by employing them in his own service.
The tenant for life of a residue or of a sum of money can have the interest only; for, in effect, he is the donee of an annuity measured by the interest. The solvency of one in the best credit now is so uncertain as to any future time, especially through his lifetime, as not to authorize his having in his hands, or his own credit, money which must go over to others at his death. The executor, therefore, ought not to have paid the money part of the estate to the daughter's guardian, but ought to have required it to be invested under the direction of the Court for the benefit of all who may be entitled from time to time. As the whole fund happens in this case to be together in the hands of a person, who was the guardian of both of the daughters, it can now be brought in, so that it may be invested in State bonds or otherwise *Page 141 
effectually secured. Of course, this is the rule in reference to the original capital only; for such part of the fund in the hands of the guardian as arose from suits, hires or interest of money, accrued since the death of the testatrix, belongs absolutely to the two daughters; being in substance what was given to them. In taking the     (196) accounts, therefore, the capital and such profits must be distinguished.
It is not precisely the same with respect to slaves. They have always been delivered to the legatee for life: because the right in remainder is not defeated, nor necessarily endangered by his insolvency, as the specific thing goes over. But although the tenant for life be thus entitled to the slaves specifically, it is the settled rule of the Court not to allow them to be removed beyond the jurisdiction. It can hardly be, that remaindermen and especially remote contingent remaindermen should not have the value of their interests materially affected by carrying the slaves to remote places, when it must be highly inconvenient and expensive to follow, identify and reclaim them. It would put it in the power of the present holders to baffle those claiming after them, and reduce the value of their property in the slaves to almost nothing. Hence, when a tenant living here has threatened to carry away slaves or to sell them to another with the view of their removal, he has always been laid under an injunction and bonds not to remove them and to have them forthcoming. There is in this case, indeed, no particular evil purpose in the defendant in the removal he intended, as we must take it from the answer, that his object is solely his own rightful enjoyment without any design to injure those entitled after him. Yet the Court must act upon general principles; and we cannot tell how far creditors of the husband in Tennessee might lay hold of those slaves, and thereby the whole of them, at some future time, be scattered into different places and hands, from which the remaindermen might find it almost impossible to regain the possession or recover the value. The case is, therefore, one in which the plaintiffs are entitled to an injunction, and also to have a receiver appointed to take the custody of the slaves and hire them out, paying the hires to the person entitled for the time being, unless the defendant will enter into proper bonds (197) not to remove the slaves from this State, and to produce them as may be required by the Court.
PER CURIAM.                                 Decree accordingly. *Page 142